Citation Nr: 0917388	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  08-31 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for left tibia osteochondroma, and, if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The appellant served on active duty from June 1944 to 
December 1945.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
VA Special Processing Unit (Tiger Team) at the RO in 
Cleveland, Ohio, which declined to reopen the claim of 
service connection for left tibia osteochondroma.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued the decision of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) requires VA to notify 
claimants of the general requirements to reopen a claim and 
the specific grounds of the previous denial.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2008) ; 38 C.F.R. § 3.159(b) 
(2008).  Explaining the reasons for the prior denial 
clarifies what further evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Here, the appellant was sent VCAA letters 
in July and October 2006 in which he was advised of the 
evidence necessary to establish entitlement to service 
connection for left tibia osteochondroma.  However, while the 
letter informed the appellant of the need to submit "new" and 
"material" evidence, it did not mention the basis of the 
prior November 1965 denial of service connection for the leg 
condition.  



Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the Kent decision, send a 
new VCAA letter to the appellant 
explaining the basis of the prior denial, 
namely, that the left tibia osteochondroma 
was found to pre-exist service and there 
was no evidence of an in-service 
aggravation of the condition.  Notify the 
appellant of what elements are required to 
establish service connection, and of what 
evidence would be necessary to 
substantiate the element or elements found 
insufficient in the previous denial.

2.  Then, the RO should readjudicate the 
petition to reopen a claim of service 
connection for left tibia osteochondroma.  
If the benefits sought are not granted, 
the appellant should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

